Citation Nr: 0515369	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  01-08 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1945, with additional unverified service from 
November 1937 to November 1940.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which relevantly denied the 
appellant's claims of entitlement to service connection for 
the veteran's death, dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 and 
basic eligibility for receipt of educational assistance 
benefits under Chapter 35, Title 38 United States Code.  In 
an October 2002 decision, the Board denied the claims for 
service connection for the veteran's death and for basic 
eligibility for receipt of educational assistance benefits.  
The decision also indicated that there was a temporary stay 
on her DIC claim while revisions were made to applicable 
regulations.  

In December 2003, the Board remanded the appellant's claim 
for DIC.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
action.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court), which in a January 2005 
memorandum decision, vacated that part of the Board's October 
2002 decision that denied service connection for the 
veteran's death and remanded the claim for compliance with 
the terms of the Court decision.  

Subsequently, the appellant's appeal has been advanced on the 
Board's docket by reason of her advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's December 2003 remand directed that the appellant 
be afforded adequate notice pursuant to the Veterans' Claims 
Assistance Act of 2000 (VCAA).  Under these provisions, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  As 
such, a VCAA letter must specifically: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004).  

Although the RO sent the appellant a letter in May 2004 
addressing the issue, the letter did not fully comply with 
VCAA requirements as it did not address what evidence is 
necessary to substantiate a DIC claim.  As a result, a remand 
is required for compliance with the Board's remand.  Stegall 
v. West, 11 Vet. App 268 (1998).  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  

Likewise, a review of the evidence of record indicates that 
the appellant has not been provided adequate VCAA notice 
regarding her claim for service connection for the cause of 
the veteran's death.  Accordingly, on remand, the RO must 
send the appellant a letter advising her of which portion of 
the evidence she is to provide, which part, if any, the 
agency of original jurisdiction will attempt to obtain on her 
behalf, and a request that she provide any evidence in her 
possession that pertains to her claims.

The veteran's October 2000 certificate of death shows that 
the immediate cause of death was a ruptured abdominal aortic 
aneurysm; however chronic obstructive pulmonary disease 
(COPD) was listed as a condition leading to the immediate 
cause of death.  In a January 2001 medical report, after 
reviewing the veteran's claims folder, a VA practitioner 
opined that the veteran's service-connected residuals of 
gunshot wound to the left chest worsened his COPD condition.  
The examiner further stated that she was unaware of any 
correlation between COPD and an aortic abdominal aneurysm.  
Finally she opined that it was unlikely that his residuals of 
the gunshot wound caused his ultimate demise.  However, the 
examiner did not offer an opinion as to whether the COPD, 
which she acknowledged was likely aggravated by the veteran's 
service-connected disability, contributed substantially or 
materially to cause his death.  In light of the foregoing, 
the Board finds that further medical opinions are necessary 
before the Board can decide the merits of the appellant's 
appeal.

Accordingly, the matter is hereby REMANDED for the following 
actions:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
appellant's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.  
The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claims.

2.  Thereafter, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA physician.  
The claims file, to include a copy of 
this Remand, should be made available to 
and reviewed by the physician.  Based on 
a review of the records contained in the 
claims file the examiner is requested to 
offer an opinion as to whether it was at 
least as likely as not that the veteran's 
respiratory condition was aggravated by 
his service-connected residuals of a 
gunshot wound to the left chest.  If the 
physician finds no aggravation, then a 
discussion of the January 2001 VA medical 
report must be addressed and an 
explanation as to the differing opinions 
must be given.  If the physician finds 
aggravation of the COPD by the service 
connected residuals of a gunshot wound to 
the left chest, the physician must render 
an opinion regarding whether it is at 
least as likely as not that the COPD, 
aggravated by the service connected 
residuals of a gunshot wound to the left 
chest, contributed substantially or 
materially to cause the veteran's death.  
The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should again review these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

4.  The appellant and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


